DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the raised end of the first block as recited in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 1 and 19 are objected to because the language “wherein the first block entered into the concave slot is spaced apart from the first convex structure” is unclear.  For the purposes of examination, this language is interpreted as “wherein the first block can enter the concave slot to be spaced apart from the first convex structure”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemae et al. [Takemae hereinafter, US 8,299,382].
In regard to claim 1, Takemae discloses [in Figs. 16-18C] a keyswitch comprising: a cap [14] movable between a non-pressed position and a pressed position; a first support member [16] having a first sliding end portion [36], the first sliding end portion [36] being slidably connected to the cap [14] to be movable along with movement of the cap [14]; 10a second support member [16] slidably connected to the cap 
In regard to claim 2, Takemae discloses [in Figs. 16-18C] the keyswitch of claim 5, wherein the first block [62]  and the second block [28] are aligned with each other on the cap [14], or the first block [62] and the second 25block [28] are alternately arranged on the cap [14].  
In regard to claim 3, Takemae discloses [in Figs. 16-18C] the keyswitch of claim 1, wherein a sliding slot [30] is formed on the cap [14], a sliding shaft [40] protrudes from the first sliding end portion [36] toward the sliding slot [30], and the sliding shaft [40] is slidably inserted into the sliding slot [30] to guide sliding 30of the first sliding end portion [36].
In regard to claim 5, Takemae discloses [in Figs. 16-18C] the keyswitch of claim 1,  a second block [28] is formed on the cap [14], a second concave structure [pointed to at 28, Fig. 16] extends from the second block [28], the first sliding end portion [36] further has a second convex structure [40], and the second convex structure [40] abuts 
In regard to claim 6, Takemae discloses [in Figs. 16-18C] the keyswitch of claim 1, wherein the second support member [16] has a second sliding end portion [36], the second sliding end portion [36] is slidably connected to the cap [14] to be movable along a second involute track with movement of the cap [14], and the keyswitch further comprises: 15a third block [62] formed on the cap [14], a third concave structure [58] extending from the third block [62] along the second involute track, the second sliding end [36] portion having a third convex structure [60], the third convex structure [60] abutting against the third block [62] or being spaced apart from the third concave structure [58] at a second gap when the second sliding end portion [36] moves along the second 20involute track; and a fourth block [28] formed on the cap [14], a fourth concave structure [pointed to at 28, Fig. 16] extending from the fourth block [28] along the second involute track, the second sliding end portion [36] further having a fourth convex structure [40], the fourth convex structure [40] abutting against the cap [14] or the fourth concave structure when the second 25sliding end portion [36] moves along the second involute track.  
In regard to claim 7, Takemae discloses [in Figs. 2, 16-18C] the keyswitch of claim 1, wherein the keyswitch further comprises a board [12], the first support member [16] further has a first pivot end portion [42], the second support member [16] has a second pivot end portion [44], and the first pivot end portion [42] 30and the second pivot end portion [44] are pivoted to the board [12] to make the cap 3Appl. No. 16/809,510[14]Reply to Office action of August 18, 2021 movable between the non-pressed position and the pressed position relative to the board [12].

In regard to claim 9, Takemae discloses [in Figs. 16-18C] the keyswitch of claim 7, wherein the first pivot end portion [42] is pivoted to the second pivot end portion [44] in a shaft-hole engagement manner.  
In regard to claims 19 and 20, Takemae discloses [in Figs. 16-18C] a keyswitch comprising: a cap [14] movable between a non-pressed position and a pressed position; a board [12] disposed opposite to the cap [14]; 30a first support member [16] and a second support member [16] opposite to each other and4Appl. No. 16/809,510Reply to Office action of August 18, 2021 slidably connected between the cap [14]  and the board [12], the first support member [16] having a first sliding end portion [36], the first sliding end portion [36] being slidably connected to the cap [14] to be movable along with movement of the cap [14], the first sliding end portion [36] having a first convex 5structure [60]; and a first block [62] formed on the cap [14], a first concave structure [58] extending from the first block [62]; wherein when the first sliding end portion [36] moves along with movement of the cap [14], 10the first convex structure [60] of the first sliding end portion [36] abuts against the first block [62] or is spaced apart from the first concave structure [58]; wherein a concave slot [64] corresponding to the first block [62] is formed on the first support member [16] with the first convex structure 
In regard to claim 21, Takemae discloses [in Figs. 16-18C] a keyswitch comprising: a cap [14] movable between a non-pressed position and a pressed position; a first support member [16] and a second support member [16] slidably connected to the 20cap [14] and configured opposite to each other, the first support member [16] having a first sliding end portion [36] slidably connected to the cap [14] to be movable along with movement of the cap [14], the first sliding end portion [36] having a first convex structure [60] in a concave slot [64] defined on the first support member [16]; and a first 
In regard to claim 22, Takemae discloses [in Figs. 16-18C] the keyswitch of claim 21, wherein the first block [62] comprises a raised end, a recessed bottom in the concave slot [64] is defined adjacent to the first convex structure [60], and the raised end of the first block [62] is moved to proximately face the recessed bottom in the concave slot [64] when the cap [14] moves to the pressed position.  
In regard to claim 23, Takemae discloses [in Figs. 16-18C] the keyswitch of claim 21, wherein a flat surface is defined at an inner side of the first block [62], a plane is defined at an internal side of the concave slot [64], and the flat surface of the first block [62] is moved to proximately face the plane of the concave slot [64] when the cap [14] moves to the pressed position.

Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on the new interpretation of the Takemae reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833